It was stipulated that Crim. No. 253, People v. Ford, and Crim. No. 254, People v. Suhr, should be tried together and that the appeals in both cases should be heard on the record brought up in Crim. No. 253, People v. Ford. The law and the facts in both cases have been fully considered in People v.Ford, ante, p. 388, [143 P. 1075], this day decided.
Upon the authority of that case and for the reasons therein given,
The judgment and order are affirmed.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on November 9, 1914. *Page 806